ICJ_003_AdmissionUN_UNGA_NA_1948-05-28_ADV_01_NA_03_FR.txt. 82

OPINION DISSIDENTE
DE MM. BASDEVANT ET WINIARSKI,
SIR ARNOLD McNAIR ET M. READ

1. Tout en partageant l'opinion de la majorité de la Cour sur le
caractére juridique de la premiére question, sur la compétence
qu’a la Cour d’y répondre et sur le fait qu’une réponse est souhai-
table, ainsi que sur la compétence de la Cour pour interpréter la
Charte en son application au cas présent, nous regrettons de n’étre
pas en mesure de nous rallier aux réponses données aux deux
questions et nous désirons exposer les motifs de notre désaccord.

2. La demande d’avis consultatif adressée à la Cour est ainsi
énoncée :

« Un Membre de l'Organisation des Nations unies appelé, en
vertu de l’article 4 de la Charte, à se prononcer par son vote,
soit au Conseil de Sécurité, soit à l’Assemblée générale, sur l’ad-
mission d’un État comme Membre des Nations unies, est-il juri-
diquement fondé à faire dépendre son consentement à cette
admission de conditions non expressément prévues à l’alinéa x
dudit article? En particulier, peut-il, alors qu'il reconnaît que
les conditions prévues par ce texte sont remplies par l’État en
question, subordonner son vote affirmatif à la condition que,
en même temps que l'État dont il s’agit, d’autres Etats soient
également admis comme Membres des Nations unies? »

Il y a là deux questions dont nous examinerons tout d’abord la
première.

3. Ti nous paraît impossible de considérer cette question comme
concernant uniquement les arguments ou explications qu’un
Membre des Nations unies présenterait devant le Conseil de Sécu-
rité ou l’Assemblée générale au cours de l’examen d’une demande
d’admission et non les considérations dont ce Membre s'inspire dans
son vote. D’une part, il est demandé si ce Membre est « juridique-
ment fondé a faire dépendre son consentement à l'admission » de
conditions non prévues à l’article 4, paragraphe 1. Or, son consen-
tement à l'admission sera donné par son vote. C’est donc bien le
vote qui est ici en cause ainsi que le confirme l'expression « subor-
donner son vote affirmatif» qu’emploie la seconde question,
complémentaire de la premiére. D’autre part, il serait singulier
d’arriver à une interprétation d’où découleraient la liberté pour un
Membre de s’inspirer de telle considération dans son vote et l’inter-
diction à lui faite de l’invoquer dans la discussion préliminaire ; la
franchise des explications, condition du bon forctionnement des

29
83 OPINION DISSIDENTE COLLECTIVE

institutions internationales, n’y gagnerait rien. Sans doute n'est-il
pas possible de scruter les motifs cachés d’un vote et n’existe-t-il
aucune voie de droit pour redresser un vote contraire à la Charte qui
serait émis au Conseil de Sécurité ou à l’Assemblée générale : cela
ne fait pas obstacle à ce que certaines règles de droit s'imposent aux
Membres des Nations unies votant dans l’un ou l’autre de ces corps :
l’article 4, paragraphe 1, qui leur interdit d'admettre un Etat ne
remplissant pas les conditions qui y sont énoncées, en fournit un
exemple. La distinction que l’on tenterait ainsi d'introduire ne
saurait être admise : elle serait incompatible avec les termes mêmes
de la question posée et risquerait de compromettre, dans son
application, le respect de la bonne foi qui doit régir l’accomplisse-
ment des obligations de la Charte (article 2, n° 2).

4. Il s’agit de déterminer si, en dehors des conditions expressé-
ment prévues à l’article 4, paragraphe 1, un Membre des Nations
unies a la liberté de choisir les motifs qui détermineront son vote
ou qu’il invoquera au cours de la procédure d'admission devant le
Conseil de Sécurité où l’Assemblée générale ou si, au contraire, il
lui est interdit de s'inspirer de considérations étrangères aux
conditions prévues à l’article 4, paragraphe 1. La question est posée
à propos de l'attitude de ce Membre au Conseil de Sécurité ou à
l’Assemblée générale : ce Membre n’y est considéré que comme
partie de ces organes, comme contribuant à l'élaboration et à
l'adoption de la recommandation du Conseil de Sécurité ou de la
décision de l’Assemblée générale. La liberté de ce Membre ne peut
être ici ni plus grande ni moindre que celle de l’organe dans lequel
il est appelé à émettre son vote. Pour résoudre la question posée à
l'égard de ce Membre, il faut déterminer ce qu'il en est à propos du
Conseil de Sécurité et de l’Assemblée générale.

5. Si la question ci-dessus énoncée a été posée, c’est que les textes
invoqués n’ont pas paru assez clairs pour qu’il en résultât directe-
ment et incontestablement la solution de ladite question. Tel a été
le sentiment de l’Assemblée générale et tel est aussi le nôtre. Nous
estimons, en conséquence, être en présence d’une question d’inter-
prétation et devoir appliquer les règles généralement admises en
matière d'interprétation des traités.

6. Le texte à considérer est l’article 4 de la Charte, lequel
dispose :

30
84 OPINION DISSIDENTE COLLECTIVE

.« I. Peuvent devenir Membres des Nations unies tous autres
États pacifiques qui acceptent les obligations de la présente
Charte et, au jugement de l'Organisation, sont capables de les
remplir et disposés à le faire.

2. L’admission comme Membre des Nations unies de tout État
remplissant ces conditions se fait par décision de l’Assemblée
générale sur recommandation du Conseil de Sécurité. »

Bien que la rédaction adoptée par l’Assemblée générale se borne
à mentionner le paragraphe I de cet article, son paragraphe 2 n’est
pas moins directement en cause, puisqu'il s’agit ici des débats et
du vote au sein du Conseil de Sécurité et de l’Assemblée générale
examinant une demande d'admission et que c’est ce paragraphe 2
qui détermine le rôle respectif du Conseil de Sécurité et de l’Assem-
blée générale en matière d’admission.

Au surplus, c'est une règle d'interprétation bien établie et appli-
quée par la Cour permanente de Justice internationale qu'un texte
doit être lu en son entier.

En outre, il faut replacer le texte dans son milieu juridique fourni
ici par les autres dispositions de la Charte et les principes du droit
international.

7. La première constatation à tirer de la lecture de l’article 4
en son entier est que la Charte n’a pas suivi l'exemple des traités
multilatéraux créant des unions internationales qui souvent
contiennent une clause d'adhésion en vertu de laquelle une décla-
ration d'adhésion émanant d’un État tiers entraîne l'acquisition
par celui-ci de la qualité de Membre. La Charte a adopté à l'exemple
du Pacte de la Société des Nations et en corrélation avec le fait
qu’elle créait une organisation politique internationale, un système
différent et plus complexe, le système de l'admission. Celui-ci
comporte une décision de l’Assemblée par laquelle « se fait » l’admis-
sion ; cette décision est prise sur recommandation du Conseil de
Sécurité : tout cela suppose une demande de l'État qui désire être
admis ; sla recommandation ne peut intervenir et la décision ne peut
étre prise que si certaines conditions énoncées au paragraphe 1 de
l'article 4 sont réunies chez l'État candidat.

8. Dans ce système, l’essentiel est la décision de l’Assemblée
générale par laquelle « se fait » l’admission. La disposition de
l’article 4, paragraphe 2, qui fixe, à cet égard, la compétence de
l’Assemblée générale et celle du Conseil de Sécurité, ne se borne
pas à établir une simple forme procédurale pour l'application de la
règle qui prévoit admission de nouveaux Membres. Donner un
tel caractère à cette disposition ne serait concevable que si l'on
avait adopté ici un système d'adhésion et non d'admission : si tel
était le système, on aurait plutôt conféré ce rôle procédural au Secré-
taire général. On n’a pas établi ici un système d'adhésion mais un

31
85 OPINION DISSIDENTE COLLECTIVE

système tout différent d'admission. La Charte fait intervenir pour
recommander puis pour effectuer l’admission les deux grands
organes politiques des Nations unies : il n’est pas possible, par voie
d'interprétation, de considérer ces organes comme de simples
mécanismes de procédure, comme c’est le cas pour le Comité des
admissions institué par le Conseil de Sécurité. Dans le système de
la Charte, l'admission est effectuée par décision de l’Assemblée
générale, laquelle ne peut intervenir que sur recommandation du
Conseil de Sécurité et après que ces deux organes se sont assurés
que les conditions requises par l'article 4, paragraphe I, sont
remplies.

g. Les résolutions portant recommandation ou décision en
matière d'admission sont des décisions d’ordre politique: elles
émanent d'organes politiques ; elles comportent, de l'avis de tous,
l'examen d'éléments politiques en vue d'apprécier si les conditions
requises par l’article 4, paragraphe I, sont remplies ; elles ont un
effet politique qui est de modifier le statut de l'État considéré en
faisant de lui un Membre des Nations unies. Le Conseil de Sécurité,
qui intervient ici par la voie de la recommandation, assume, aux
termes de l’article 24 de la Charte, « la responsabilité principale du
maintien de la paix et de la sécurité internationales », lequel est
placé par l’article premier en tête des Buts des Nations unies.
L’admission d’un nouveau Membre est, au premier chef, un acte
politique, acte politique de la plus haute importance.

Un organe politique a pour fonction principale d'examiner les
questions au point de vue politique, c’est-à-dire sous tous les aspects.
Il en résulte que les Membres de cet organe qui ont la responsabilité
de former sa décision ont à examiner les questions sous tous les
aspects et que, par suite, ils sont juridiquement fondés à faire
reposer leur argumentation et leur vote sur des considérations
politiques. Tel est le cas pour le membre du Conseil de Sécurité ou
de l’Assemblée générale qui soulève une objection fondée sur
d’autres motifs que l’absence d’une des conditions expressément
prévues à l'article 4, paragraphe I.

Cela, bien entendu, sauf limitation de droit à cette liberté. Nous
ne prétendons pas que l’organe politique et ceux qui participent à
la formation de sa décision échappent au respect du droit. Le Conseil
de Sécurité, l'Assemblée générale et les Membres qui par leur vote
participent à leurs décisions sont évidemment tenus de respecter
l'article 4, paragraphe I, et, en conséquence, de ne pas admettre
un Etat qui ne remplit pas les conditions énoncées dans cette dispo-
sition.

Mais existe-t-il, en droit, une autre exception à la liberté qu'ont,
en principe, ces organes de choisir les motifs de leur détermination,
a la liberté qu’a, en principe, un Etat de choisir les motifs de ses

32
86 OPINION DISSIDENTE COLLECTIVE

déterminations et, dans le cas présent, de son vote? Cette
exception serait ici l'interdiction d'introduire, à l’encontre d’une
demande d'admission, des considérations étrangères aux conditions
prévues par l'article 4, paragraphe I.

10. Il s’agit de déterminer s’il existe une telle exception au
principe de droit qui a été rappelé ci-dessus.

C’est une règle d'interprétation souvent appliquée par la Cour
permanente de Justice internationale en présence d’une règle ou
d’un principe de droit qu’une exception à cette règle ou à ce principe
ne se présume pas, qu'elle a besoin d’être clairement établie et que,
dans le doute, c’est ladite règle ou ledit principe qui prévaut. Pour
que, dans le cas présent, une exception au principe de complet
examen des demandes d'admission par le Conseil de Sécurité,
l’Assemblée générale et leurs membres existe, il faut que cette
exception soit clairement établie.

L’exception audit principe consistant à interdire l'introduction,
dans l’examen de demandes d'admission, de conditions non expres-
sément prévues par l’article 4, paragraphe I, a-t-elle été ainsi
clairement établie ?

11. Elle ne l’a été par aucun texte.

L'article 4, paragraphe 1, seul texte auquel on peut se référer sur
ce point, signifie bien que certaines conditions qu’il énumère sont
requises pour l’admission, qu’elles sont nécessaires, mais il ne dit
pas expressément et directement que lesdites conditions sont suffi-
santes et qu’une fois remplies l’admission doive s’ensuivre néces-
sairement.

Non seulement ce texte ne le dit pas, mais il ne l'implique pas,
bien au contraire.

Le langage de l’article 4: « Membership is open », « Peuvent
devenir membres », l’admission « will be effected », « se fait », a
un caractère nettement permissif et non impératif. Autant que nous
le sachions, les textes chinois, russe et espagnol de la Charte ne
contiennent rien qui contredise cette opinion. L'article 4, para-
graphe I, indique bien que les États réunissant les conditions qui y
sont énumérées ont les titres voulus pour être admis ; cette énumé-
ration est limitative en ce sens qu'aucune autre condition n'est
exigée par la Charte; cette disposition, qui interdit d'admettre
un État ne remplissant pas ces conditions, correspond pleinement
à l'intention de ses rédacteurs et a sa pleine valeur juridique. Mais
cette disposition ne fait pas apparaître une intention certaine
d’enlever au Conseil de Sécurité, à l’Assemblée générale et à leurs
membres la faculté que, de droit commun, ils possèdent de faire
intervenir d’autres considérations.

Loin de leur retirer cette faculté, l’article 4 en apporte la confir-
mation.

33
87 OPINION DISSIDENTE COLLECTIVE

12. Et cela correspond aux intentions des auteurs de la Charte.

Sans vouloir examiner ni apprécier d’une manière générale s’il
est justifié de recourir aux travaux préparatoires pour interpréter
un traité, il faut admettre que, s’il est un cas dans lequel ce procédé
est justifié, c’est lorsque ceux qui ont négocié le traité ont exprimé,
dans une résolution interprétative ou une disposition analogue,
leur intention précise touchant le sens qu’ils ont attribué à un
article du traité. Tel fut précisément le cas à l’égard du paragraphe 2
de l’article 4.

13. Avant d’en arriver là, nous indiquerons tout d’abord que
si les procès-verbaux de la Conférence de San-Francisco font nette-
ment apparaître l'importance attachée aux conditions d'admission
qui y sont énoncées ainsi qu’au rôle de l’Assemblée générale et du
Conseil de Sécurité en matière d'admission, s’ils font nettement
apparaître que lesdites conditions ont été considérées comme néces-
saires, ils ne font pas apparaître la préoccupation de les tenir pour
suffisantes et de mettre à la charge de l'Organisation l'obligation
juridique d'admettre l’État qui les réunit.

14. Sans entrer dans l'exposé complet de l'élaboration de
l’article 4, nous retiendrons les points suivants.

Les Propositions de Dumbarton Oaks (chapitre III, Membres, et
chapitre V, Assemblée générale) contenaient les deux dispositions
suivantes :

« Devrait pouvoir être Membre de l'Organisation tout État
épris d’un idéal de paix. »

« L'Assemblée générale devrait avoir le pouvoir d'admettre de
nouveaux Membres dans l'Organisation, sur la recommandation
du Conseil de Sécurité. »

(Rappelons qu’il s’agissait de propositions et non d’un projet
d'articles).

A San-Francisco, la première de ces dispositions fit l’objet d’un
examen par le Comité 2 de la Commission I, et donna finalement
naissance au paragraphe 1 de l’article 4 de la Charte. Les procès-
verbaux dudit Comité figurent au volume VII des documents de
la Conférence. On trouvera à la page 315 le rapport du rapporteur
du Comité 1/2 présentant le texte de l’article 4, paragraphe 1, dans
une forme qui est en substance celle qui a été adoptée. Après avoir
signalé le rejet de la proposition en faveur de l’universalité, ce
rapport mentionne que « deux tendances principales s'étaient
manifestées dans les discussions », l’une en faveur « de l'insertion
dans la Charte de conditions précises auxquelles les nouveaux
Membres devraient satisfaire notamment en ce qui concerne le
régime et la politique des divers gouvernements », l’autre adoptée

34
88 OPINION DISSIDENTE COLLECTIVE

par « ceux qui soutenaient que la Charte ne devait pas sans raison
limiter Organisation dans ses décisions concernant les demandes
d’admission, et affirmaient que l’Organisation elle-même serait
mieux inspirée pour juger de l’attitude des candidats a]’admission ».
On trouve plus loin, à la même page. le passage suivant :

« C'était dire clairement que l'admission d’un Membre nouveau
serait soumise à un examen, mais le Comité ne crut pas devoir
recommander l’énumération des éléments qui seraient à considérer
dans cet examen. Il prit en considération les difficultés qu’il y
aurait à évaluer les institutions politiques des États et craignit
que la mention dans la Charte d’un examen de cette nature ne
portat atteinte au principe de Ja non-intervention ou, si l’on aime
mieux, de la non-ingérence. Cela n’impliquait pas cependant que,
lorsqu'il s’agirait de se former un jugement sur l’opportunité de
l'admission d’un Membre nouveau, des considérations de tout
ordre ne pussent entrer en ligne de compte. »

On remarquera que ces derniers mots appellent l'Organisation,
c’est-à-dire le Conseil de Sécurité et l'Assemblée générale, à faire
l'examen le plus large. Sans doute a-t-on pu avancer que la dernière
phrase ci-dessus citée concernerait seulement l’examen auquel
l'Organisation doit procéder touchant les conditions énoncées à
l’article 4, paragraphe 1. Cette interprétation ne s’impose pas ; elle
est purement hypothétique et est en contradiction avec le texte
français de ce rapport qui indique qu’il s’agit la, pour l'Organisation,
« de se former un jugement sur l’opportunité de l'admission d’un
Membre nouveau » : un jugement sur l’opportunité de l’admission,
cela n’est pas, cela dépasse la constatation que les conditions de
l’article 4, paragraphe 1, sont remplies.

Un peu plus loin (p. 318), ce même rapport, commentant le futur
article 4, paragraphe 1, dans une phrase dont la portée est rehaussée
par le fait que cette phrase a été substituée à une rédaction antérieure
plus vague (p. 300), déclare que « le texte adopté énonce plus
clairement que le texte original de Dumbarton Oaks les condi-
tions requises pour devenir Membre et considérées comme
fondamentales ; il constitue ainsi, pour l’Assemblée générale et
le Conseil de Sécurité, un guide plus sûr pour déterminer
Véligibilité des nouveaux Membres ». Si les conditions requises
par l’article 4, paragraphe 1, sont considérées comme fondamen-
tales, cela n'exclut pas mais plutôt implique la possibilité d’en
exiger d’autres, à un autre titre et de manière moins impérative.

La deuxième disposition des Propositions de Dumbarton Oaks
a été soumise, à San-Francisco, à l’examen du Comité 1 de la
Commission II (Assemblée générale), dont les comptes rendus
figurent au volume VIII des documents de la Conférence. Le rapport
du rapporteur dudit Comité, rapport approuvé par le Comité et
daté du 28 mai 1945, contient le paragraphe suivant (VIII, p. 461) :

« Le Comité propose que l’Assemblée générale, sur recomman-
dation du Conseil de Sécurité, puisse admettre de nouveaux

35
OPINION DISSIDENTE COLLECTIVE

Membres. (Voir annexe ci-jointe, point 2.) Certains délégués, en
appuyant l'acceptation de ce principe, insistent sur le fait que
le but primordial de la Charte est de créer une assurance complète
contre une résurrection de la guerre, et que par conséquent c'est
le Conseil de Sécurité qui doit assumer la responsabilité initiale
de proposer la participation de nouveaux États. » (Souligné par nous.)

L’annexe, paragraphe 2 (p. 465), s'exprime comme suit :

« L'Assemblée générale a le pouvoir d'admettre de nouveaux
Membres dans l'Organisation sur la recommandation du Conseil
de Sécurité. »

Il serait difficile d’user d’un langage plus discrétionnaire, plus

permissif que la formule « may admit », « a le pouvoir d’admettre ».
Le compte rendu résumé de la r5me séance du même Comité, qui
a eu lieu le 18 juin 1945, contient le passage suivant (VIII, p. 490) :

« Admission de nouveaux membres.

Le Comité examine le texte suivant du chapitre V, section B,
paragraphe 2, des Propositions de Dumbarton Oaks, soumis a
l’examen du Comité de Coordination :

« L’admission de tout Etat comme membre des Nations unies
est prononcée par l'Assemblée générale sur la recommandation
du Conseil de Sécurité. »

Le Secrétaire informe le Comité qu’il a été avisé par le Secrétaire
du Comité consultatif de juristes qu’a l’avis de ce Comité ces
textes #’affaibliraient en rien le texte original adopté par le Comité.
En raison de cette interprétation, le texte est approuvé par le
Comité. » (Souligné par nous.)

Le second rapport du Comité II/1, qui fut soumis à |’approbation
des Membres, le 19 juin 1945, contient le passage suivant (VIII,

p. 498) :

36

- « Admission de nouveaux Membres (chapitre V, section, B,
paragraphe 2, des Propositions de Dumbarton Oaks).

Le Comité a discuté une revision du texte de ce paragraphe
qui était à l’examen devant le Comité de Coordination afin de
déterminer si le texte proposé diminuait d’une façon quelconque
le pouvoir de l’Assemblée d'admettre de nouveaux Membres sur
la recommandation du Conseil de Sécurité.

Le Comité a été avisé que le nouveau texte, dans l'opinion
du Comité consultatif de juristes, ne diminue pas le droit de l’As-
semblée d'accepter ou de rejeter une recommandation en faveur
de l’admission d’un nouveau Membre...

Le Comité a décidé que cette interprétation devrait être incluse
dans son procès-verbal comme étant celle à donner à cette dispo-
sition de la Charte, et se basant sur cette décision, il a approuvé
le texte sous la forme suggérée par le Comité de coordination. »
90 OPINION DISSIDENTE COLLECTIVE

Cela montre que le texte ainsi élaboré et qui est devenu l’article 4,
paragraphe 2, a été conçu comme donnant un pouvoir très large à
l’Assemblée générale.

Enfin, M. Delgado, rapporteur de la Première Commission, a dit,
tant dans son rapport à la Conférence (VI, p. 256) que dans le
discours qu’il prononga, le 25 juin, à la séance plénière : « Les
nouveaux Membres ne seront admis que s’ils sont reconnus amis de
la paix, s'ils acceptent les obligations de la Charte, et si, après
examen de l'Organisation, ils sont jugés capables d'exécuter ces
obligations. » (I, p. 636.)

Il a ainsi très clairement énoncé que les conditions de l’article 4,
paragraphe 1, sont des conditions nécessaires. S’il avait pensé
qu'elles fussent suffisantes, il n’eût pas manqué de le dire.

15. On ne peut, d’autre part, perdre de vue le sens du mot
« recommandation » figurant au deuxième paragraphe de l’article 4.
Le Conseil de Sécurité a pour fonction de rejeter ou de recommander
une candidature. D’une part, ce fait indique la nature discrétion-
naire de cette fonction du Conseil de Sécurité, tandis que, d’autre
part, le pouvoir dont jouit l’Assemblée générale d'accepter la
recommandation et d'admettre le candidat ou de rejeter la candi-
dature indique que la fonction de l’Assemblée générale est, en cette
matière, discrétionnaire.

_ 16. Pour ce qui concerne spécialement la liberté pour un Membre
des Nations unies d'avancer, au cours de l’examen d’une demande
d'admission, telle ou telle considération étrangère aux conditions
expressément prévues par l’article 4, paragraphe I, nous ajouterons
que l’Assemblée générale et le Conseil de Sécurité ont, en vertu des
articles 21 et 30 de la Charte, le droit de réglementer leur propre
procédure. Il n’est pas possible de rien trouver d’autre qui limiterait
la liberté de discussion, et, par conséquent, sous réserve de la com-
pétence réglementaire générale dont jouit chaque organe, un
Membre a le droit d'exprimer son opinion pendant les débats.

17. De toutes ces considérations il résulte, à notre avis, qu'un
Membre des Nations unies reste juridiquement fondé à avancer,
soit au Conseil de Sécurité, soit à l’Assemblée générale, dans le
débat sur l’admission d’un nouveau Membre, des considérations
étrangères aux conditions énoncées à l’article 4, paragraphe 1, et,
ces conditions étant supposées remplies, à déterminer son vote par
ces considérations.

18. Il nous apparaît que si la Charte a tenu les conditions énon-
cées à l’article 4, paragraphe I, pour nécessaires, elle ne les a pas
tenues pour suffisantes. Si elle les avait considérées comme suffi-
santes, elle n’aurait pas manqué de le dire : le point était d’assez
grande importance pour mériter de n’étre pas laissé dans l'ombre.

On comprend que les auteurs de la Charte qui n’entendaient
pas consacrer le principe de l’universalité n’aient pas voulu éliminer

37
gI OPINION DISSIDENTE COLLECTIVE

l’examen des aspects politiques très divers que peut, dans certains
cas, présenter la question d'admission. A considérer la diversité
des conditions politiques des Etats qui n’ont pas été Membres
originaires des Nations unies — les uns anciens ennemis, d’autres
anciens neutres, l'un neutre permanent en vertu d’un tr aité, les uns
ayant un empire, les autres n’en ayant pas, les uns États unitaires
et d’autres fédératifs ou formant quelque autre union d’ États — à
considérer en outre les répercussions politiques que pourraient
entraîner la fusion d’Etats existants ou la naissance de nouveaux
États et leur entrée au sein des Nations unies, les auteurs de la
Charte, après avoir décidé de donner ici un rôle particulier au Conseil
de Sécurité, ont peut-être agi sagement en estimant, comme nous
pensons qu'ils l'ont fait, qu'il était impossible de faire plus que
d’énoncer certaines qualifications préliminaires et essentielles pour
l’admission comme Membre et de laisser la question de l’admission
à la bonne foi et au bon sens du Conseil de Sécurité et de l’Assemblée
générale, particulièrement au premier de ces deux organes en raison
des responsabilités particulières dont il a été chargé. Les auteurs
de la Charte devaient voir au delà de l’année 1945 et s’efforcer de
disposer pour des éventualités que Vavenir pouvait réserver. Un
simple regard jeté sur les modifications survenues dans la carte du
monde au cours de la brève période qui s’est écoulée depuis juin 1945
nous incline à penser que les auteurs de la Charte ont été prévoyants
et prudents dans ce qu'ils ont établi.

19. Lorsqu'un Membre des Nations unies introduit dans l’examen
d’une demande d'admission une considération étrangère aux condi-
tions de l’article 4, paragraphe 1, il ne fait pas la même chose que
si la Charte avait fait de cette considération une condition s’ajou-
tant à celles déjà prévues. Cela ne pourrait être fait que par un
amendement à la Charte, et il ne s’agit pas de cela. Ce Membre se
borne, usant d’un droit qui lui appartient, à introduire dans le
débat une considération politique qui lui paraît importante, dont
il lui appartient de s'inspirer, mais qu’il appartient également aux
autres Membres d'apprécier s’ils entendent également la retenir ou
s’ils préfèrent l’écarter, sans être juridiquement tenus de lui accorder
aucune attention, alors qu'au contraire ils seraient juridiquement
tenus de s’incliner devant une objection déduite de l’absence dûment
constatée de l’une des conditions prévues à l’article 4, paragraphe 1,
de la Charte.

20. Si les Membres des Nations unies ont ainsi le droit et l’obli-
gation de tenir compte de toutes les considérations d’ordre poli-
tique qui, à leur avis, sont pertinentes lorsqu'il s’agit de décider
de l’admission d’un Membre des Nations unies ou de son admission
immédiate, il ne faut pas perdre de vue que, d’une part, il existe
pour tous les Membres des Nations unies une obligation juridique
générale d’agir selon la bonne foi que vise d’ailleurs l’article 2,
paragraphe 2, de la Charte et en vue de réaliser les Butset Principes

38
92 OPINION DISSIDENTE COLLECTIVE

des Nations unies, et que, d'autre part, ceux qui, à un titre quel-
conque, siègent au Conseil de Sécurité participent à l’action d’un
organe qui, en s’acquittant des devoirs que lui impose la responsa-
bilité principale du maintien de la paix et de la sécurité interna-
tionales, agit au nom de tous les Membres.

Cela ne permet pas de considérer la liberté ainsi laissée aux
Membres des Nations unies comme illimitée, ni leur pouvoir comme
arbitraire.

21. Pour ces motifs, nous estimons que la réponse à la première
question devrait être la suivante :

Un Membre des Nations unies, appelé, en vertu de l’article 4 de
la Charte, à se prononcer par son vote, soit au Conseil de Sécurité,
soit à l’Assemblée générale, sur admission d’un Etat possédant
les qualifications prévues au paragraphe 1 de cet article, participe
à une décision politique ; il est donc juridiquement fondé à faire
dépendre son consentement à cette admission de toute considération
à ses yeux pertinente, d'ordre politique. Cependant, dans l'exercice
de ce pouvoir, ce Membre est juridiquement obligé de se conformer
au principe de la bonne foi, de s’inspirer des Buts et des Principes
des Nations unies et d’agir d’une manière qui n'implique pas
manquement à la Charte.

22. Ayant ainsi répondu à la première question, nous passons
à la seconde, libellée comme suit :

« En particulier, peut-il, alors qu’il reconnaît que les conditions
prévues par ce texte sont remplies par l’État en question, subor-
donner son vote affirmatif à la condition que, en même temps
que l’État dont il s’agit, d’autres États soient également admis
comme Membres des Nations unies ? »

La pratique de l’Assemblée générale et du Conseil de Sécurité
en matière d'admission de nouveaux Membres ne connaissant que
le vote affirmatif, le vote négatif et l’abstention, et non le vote
sous condition, la deuxième question posée doit s'entendre comme
demandant à la Cour de déterminer si un Membre de l’Orga-
nisation est juridiquement fondé, alors qu’il reconnaît que les
conditions prévues par l’article 4, paragraphe 1, sont remplies par
l'État en cause, à voter contre l'admission tant qu’il n'est pas
assuré que d’autres États seront admis en même temps comme
Membres des Nations unies.

Cette question est posée en termes généraux et sans distinguer
suivant l’importance que peut avoir le vote de tel ou tel Membre
pour la formation de la majorité requise au Conseil de Sécurité ou
à l’Assemblée générale.

23. Si, comme nous l'avons ci-dessus exposé, il est admis qu'un
Membre des Nations unies est juridiquement fondé à refuser son

39
93 OPINION DISSIDENTE COLLECTIVE

vote d'admission pour des considérations étrangères aux qualifica-
tions expressément prévues par l’article 4, paragraphe 1, cette
interprétation trouvera son application à la solution de la deuxième
question.

La considération tirée du désir d'obtenir en même temps que
l'admission de l’État en cause l'admission d’autres États est évidem-
ment étrangère à la constatation que le premier remplit les condi-
tions prévues à l’article 4, paragraphe 1; c'est une considération
politique. Si un Membre des Nations unies est juridiquement fondé
à déterminer son refus d'admission par des considérations politiques,
c'est précisément ce qu’il fait ici.

24. Si la demande d'avis tendait à faire approuver ou désap-
prouver par la Cour le désir ainsi exprimé par un Membre des
Nations unies d'obtenir, en même temps que l'admission de l’État
en cause, l'admission d’autres États, l'appréciation d’une telle
considération politique ne pourrait être faite qu’au point de vue
politique. Or, une telle appréciation n’est pas du ressort de la Cour.
Emettre un avis de cet ordre ne serait pas émettre un avis
sur une question juridique au sens de l'article 96 de la Charte
et de l’article 65 du Statut. C’est faire une chose que de
demander à la Cour si un Membre est juridiquement fondé à tenir
compte de considérations politiques lorsqu'il vote sur l’admission
de nouveaux Membres ; c’est là une question juridique, et nous lui
avons donné notre réponse. C'est faire une tout autre chose que de
‘demander à la Cour d'apprécier le bien-fondé d’une considération
politique particulière dont tient compte un Membre ; c’est là une
question d'ordre politique à laquelle la Cour ne peut pas répondre.

25. Sans doute, comme nous l’avons dit, un Membre des Nations
unies ne jouit pas d’une liberté sans limites dans le choix des consi-
dérations politiques qui peuvent l’amener à refuser ou à différer son
vote en faveur de l'admission d’un État comme Membre des Nations
unies. Il doit user de ce pouvoir conformément à la bonne foi ainsi
qu'aux Buts et Principes de l'Organisation et d’une manière qui
n'implique pas manquement à la Charte. Aucun cas concret n’a été
soumis à la Cour dans lequel il serait mis en doute que cette obliga-
tion ait été respectée. La Cour n’a donc pas à se demander ce qu’elle
aurait à faire si un tel cas concret lui était soumis.

(Signé) J. BASDEVANT.

( » ) WINIARSKI.

( » } ArNoLD D. McNair.
)

» jJoun E. Reap.

40
